DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first reception unit, extraction unit, control unit, second reception unit, generation unit, refinement condition reception unit, process flow registration unit, process flow editing unit, service process registration unit and service process editing unit, that: (receives a selected service, extracts upstream/downstream service processes, display, generates, receives refinement condition, issue notification, execute, receive grouping condition, register, edit)  in claim(s) 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 4, 7 and 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 15 and 16) recite: a control unit… “at least one of the upstream service processes and the downstream service processes”.  Since upstream service or downstream service is selected based on a case in which the selected service process is a process that receives input data or selected service process is a process that outputs output data.  The examiner is unclear how at least one (i.e. both) can be selected.

Claim 1 (similarly claims 15 and 16) recite: a generation unit… “at least one of the upstream service processes and the downstream service processes are defined”.  Since upstream service or downstream service is selected based on a case in which the selected service process is a process that receives input data or selected service process is a process that outputs output data.  The examiner is unclear how at least one (i.e. both) can be selected.

Claim 4 recite: a refinement condition reception unit… “at least one of the upstream service process and the downstream service process satisfying the refinement condition”.  Since upstream service or downstream service is selected based on a case in which the selected service process is a process that receives input data or selected service process is a process that outputs output data.  The examiner is unclear how both can be used for extraction and receiving a refinement condition.

Claim 7 recite: “any service process from among the selected service process received”.  The examiner is unclear how any service process from among (emphasis 

Claim 7 recites the limitation "the indicated service process to be displayed".  There is insufficient antecedent basis for this limitation in the claim.  Although previous limitation states indication of some sort.  Antecedent bases for the term “the indicated service process” is not present.

Claim 14 recites the limitation "the service process ".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yagi (Pub 20090185219) in view of Mihara (Pub 20160037010)

As per claim 1, Yagi teaches:
A flow generation device comprising: 
a first reception unit that receives a selected service process selected from among a plurality of service processes for generating a sequential process flow; ([Paragraph 20], FIG. 6 is schematic diagram of an example of a screen for generating new flow definition data from an operation panel by a user of the digital multifunction product…  [Paragraph 60], As shown in FIG. 6, a list of respective processing buttons of the intermediate process and the output process is displayed in an area on the left on the generation screen of the flow definition data. The user of the MFP 100 selects the button of the process desired to establish a flow from the list, in order of parent.fwdarw.child (branch).fwdarw.grandchild, for example, by adding (1), (2-1), (2-2), (2-1-1), and arranges the selected buttons at desired positions in an area on the right by a drag-and-drop operation. In the generation screen shown in FIG. 6, circle in the area on the right indicates the scanning process, and it is defined that the process is performed according to the order of buttons with arrow.)
an extraction unit that, in a case in which the selected service process is a process that receives input data, extracts one or more upstream service processes which have output attributes satisfying at least a portion of input attributes of the input data and which are also executed upstream from the selected service process, and in a case in which the selected service process is a process that outputs output data, extracts one or more downstream service processes which have input attributes satisfying at least a portion of output attributes of the output data and which are also executed downstream from the selected service process; ([Paragraph 8], An optical color recognition (OCR) form sheet is arranged at a top page of an input document. Code data corresponding to an image processing menu written in the OCR form sheet and image processing position data specifying an image processing range are recognized and extracted from document data obtained by reading a document by a scanner.  [Paragraph 36], The intermediate process includes an image format conversion process of converting a file format of the image data, an OCR extraction process of extracting a text from an image file, a metadata operation process of operating metadata (property) of the image, a section (page) operation process of sorting the pages of the image file, and an archive generation process of archiving a plurality of image files to combine the image files into one file.  [Paragraph 51], The processing unit 210 executes various function programs defined in the flow definition data 205, and includes OCR extraction 211 for extracting a text from the scanned image data, archive generation 212 for compressing the image data, image format conversion 213 for converting the file format of the image data, folder distribution 214 for distributing the image data to a folder of the MFP 100 or an arbitrary PC on the network 401 or the Internet 402, e-mail transmission (SMTP distribution 215) for transmitting the image data as an attached document by e-mail, and WebDAV distribution 216 for uploading the image data to a WebDAV folder. [Paragraph 21], FIG. 7 is an example in which new flow definition data is established by checking a 
a control unit that causes the selected service process received by the first reception unit and at least one of the upstream service processes and the downstream service processes extracted by the extraction unit to be displayed on a display; 
a second reception unit that, in a case in which the selected service process is a process that receives the input data, receives an upstream service process selected from among the one or more upstream service processes displayed on the display, and in a case in which the selected service process is a process that outputs the output data, receives a downstream service process selected from among the one or more downstream service processes displayed on the display; and ([Fig. 7 and 9] [Paragraph 20], FIG. 6 is schematic diagram of an example of a screen for generating new flow definition data from an operation panel by a user of the digital multifunction product…  [Paragraph 60], As shown in FIG. 6, a list of respective processing buttons of the intermediate process and the output process is displayed in an area on the left on the generation screen of the flow definition data. The user of the MFP 100 selects the button of the process desired to establish a flow from the list, in order of parent.fwdarw.child (branch).fwdarw.grandchild, for example, by adding (1), (2-1), (2-2), (2-1-1), and arranges the selected buttons at desired positions in an area on the right by a drag-and-drop operation. In the generation screen shown in FIG. 6, circle in the area on the right indicates the scanning process, and it is defined that the process is performed according to the order of buttons with arrow. [Paragraph 21], FIG. 7 is an example in which new flow definition data is established by checking a predetermined mark sense sheet and reading the sheet by a scanner;  [Paragraph 22], FIG. 8 is an example in which new flow definition data is established by checking another mark sense sheet and reading the sheet by the scanner;  [Paragraph 64], FIG. 8 is an example in which new flow definition data is established by checking another mark sense sheet and reading the mark sense sheet by the scanner. The mark sense sheet in FIG. 8 is the same as that in FIG. 7 in that the list of the intermediate process and the output process is displayed in the vertical direction, however, the check columns added with numbers of (1), (2), and (3) corresponding to parent.fwdarw.child.fwdarw.grandchild are arranged in the horizontal direction. Because connection of the flow is uncertain only by these numbers, a line connecting the process 
a generation unit that generates a process flow in which the selected service process and at least one of the upstream service process and the downstream service process are defined. ([Fig. 7 and 9] [Paragraph 20], FIG. 6 is schematic diagram of an example of a screen for generating new flow definition data from an operation panel by a user of the digital multifunction product…  [Paragraph 60], As shown in FIG. 6, a list of respective processing buttons of the intermediate process and the output process is displayed in an area on the left on the generation screen of the flow definition data. The user of the MFP 100 selects the button of the process desired to establish a flow from the list, in order of parent.fwdarw.child (branch).fwdarw.grandchild, for example, by adding (1), (2-1), (2-2), (2-1-1), and arranges the selected buttons at desired positions in an area on the right by a drag-and-drop operation. In the generation screen shown in FIG. 6, circle in the area on the right indicates the scanning process, and it is defined that the process is performed according to the order of buttons with arrow.)
Although Yagi silently teaches output attributes satisfying at least a portion of input attributes of the input data and input attributes satisfying at least a portion of output attributes of the output data. (i.e. format conversion, OCR, folder output, etc.)
output attributes satisfying at least a portion of input attributes of the input data and input attributes satisfying at least a portion of output attributes of the output data.
Mihara teaches output attributes satisfying at least a portion of input attributes of the input data and input attributes satisfying at least a portion of output attributes of the output data. ([Paragraph 90], The rule process is a process executed to select a branch destination of branching when the work flow has the branching, for example. Within the embodiment, information in which a selection standard or the like of the branch destination is defined is referred to as a "rule definition". The rule definition memory part 16 stores the rule definition for each of the branch destinations. Each rule definition includes a "condition definition" and an "action definition".  [Paragraph 137], The comparison operator is an operator indicative of a relationship between the evaluation value and the comparison value so as to satisfy the conditional expression. The comparison value is to be compared with the evaluation value. Said differently, the conditional expression is satisfied when the evaluation value and the comparison value have a relationship indicated by the comparison operator. For example, the conditional expression related to the "Condition.sub.--01" is satisfied when the result of the OCR is a "billing statement".  [Paragraph 88], For example, the intermediate process is a processing process for the data which is a processing target of the flow job. Examples of the intermediate process are an image correction process, an optical character recognition (OCR) process, a bar code recognition process, an image conversion process, and a translation process.)


As per claim 2, rejection of claim 1 is incorporated:
Yagi teaches wherein the input attributes include at least one of input format information related to a format of the input data that is receivable by the selected service process, and an inputtable parameter type that is inputtable into the selected service process. ([Paragraph 36], The intermediate process includes an image format conversion process of converting a file format of the image data, an OCR extraction process of extracting a text from an image file, a metadata operation process of operating metadata (property) of the image, a section (page) operation process of sorting the pages of the image file, and an archive generation process of archiving a plurality of image files to combine the image files into one file.  [Paragraph 51], The processing unit 210 executes various function programs defined in the flow definition 
Mihara also teaches ([Paragraph 88], For example, the intermediate process is a processing process for the data which is a processing target of the flow job. Examples 

As per claim 3, rejection of claim 1 is incorporated:
Yagi teaches wherein the output attributes include at least one of output format information related to a format of the output data that the selected service process outputs, and an outputtable parameter type that is outputtable by the selected service process. ([Paragraph 36], The intermediate process includes an image format conversion process of converting a file format of the image data, an OCR extraction process of extracting a text from an image file, a metadata operation process of operating metadata (property) of the image, a section (page) operation process of sorting the pages of the image file, and an archive generation process of archiving a plurality of image files to combine the image files into one file.  [Paragraph 51], The processing unit 210 executes various function programs defined in the flow definition data 205, and includes OCR extraction 211 for extracting a text from the scanned image data, archive generation 212 for compressing the image data, image format conversion 213 for converting the file format of the image data, folder distribution 214 for distributing the image data to a folder of the MFP 100 or an arbitrary PC on the network 401 or the Internet 402, e-mail transmission (SMTP distribution 215) for transmitting the 
Mihara also teaches ([Fig. 7 and 8] [Paragraph 88], For example, the intermediate process is a processing process for the data which is a processing target of the flow job. Examples of the intermediate process are an image correction process, an optical character recognition (OCR) process, a bar code recognition process, an image conversion process, and a translation process.  [Paragraph 107], The plug-in elements includes an order attribute. The value of the order attribute indicates an execution order of the processing units related to the plug-in elements. Further, the 

As per claim 3, rejection of claim 1 is incorporated:
Yagi teaches wherein the output attributes include at least one of output format information related to a format of the output data that the selected service process outputs, and an outputtable parameter type that is outputtable by the selected service process. ([Paragraph 36], The intermediate process includes an image format conversion process of converting a file format of the image data, an OCR extraction process of extracting a text from an image file, a metadata operation process of operating metadata (property) of the image, a section (page) operation process of sorting the pages of the image file, and an archive generation process of archiving a plurality of image files to combine the image files into one file.  [Paragraph 51], The processing unit 210 executes various function programs defined in the flow definition data 205, and includes OCR extraction 211 for extracting a text from the scanned image data, archive generation 212 for compressing the image data, image format conversion 213 for converting the file format of the image data, folder distribution 214 for distributing the image data to a folder of the MFP 100 or an arbitrary PC on the network 401 or the Internet 402, e-mail transmission (SMTP distribution 215) for transmitting the image data as an attached document by e-mail, and WebDAV distribution 216 for uploading the image data to a WebDAV folder.  [Paragraph 55], The flow definition data 205 is described in an extensible markup language (XML) format. FIG. 5 is a schematic diagram for explaining a content described in the flow definition data 205. The flow 
Mihara also teaches ([Fig. 7 and 8] [Paragraph 88], For example, the intermediate process is a processing process for the data which is a processing target of the flow job. Examples of the intermediate process are an image correction process, an optical character recognition (OCR) process, a bar code recognition process, an image conversion process, and a translation process.  [Paragraph 107], The plug-in elements includes an order attribute. The value of the order attribute indicates an execution order of the processing units related to the plug-in elements. Further, the plug-in elements include the id element and the parameter elements as the child element.)

As per claim 4, rejection of claim 1 is incorporated:
further comprising: a refinement condition reception unit that receives a refinement condition for refining at least one of the upstream service processes and the downstream service processes extracted by the extraction unit, wherein the extraction unit extracts at least one of the upstream service process and the downstream service process satisfying the refinement condition.
Mihara teaches further comprising: a refinement condition reception unit that receives a refinement condition for refining at least one of the upstream service processes and the downstream service processes extracted by the extraction unit, wherein the extraction unit extracts at least one of the upstream service process and the downstream service process satisfying the refinement condition. ([Paragraph 88], Examples of the intermediate process are an image correction process, an optical character recognition (OCR) process, a bar code recognition process, an image conversion process, and a translation process.  [Paragraph 90], The rule process is a process executed to select a branch destination of branching when the work flow has the branching, for example. Within the embodiment, information in which a selection standard or the like of the branch destination is defined is referred to as a "rule definition". The rule definition memory part 16 stores the rule definition for each of the branch destinations. Each rule definition includes a "condition definition" and an "action definition". The condition definition is a definition indicative of a condition which is required to be satisfied when the rule definition is selected or adopted (hereinafter, "selected" includes the meanings of "selected" and "adopted"). The action definition is information indicative of the processing unit to be executed in a case where 

As per claim 5, rejection of claim 1 is incorporated:
However, Yagi does not explicitly disclose wherein the control unit causes a notification to be issued in at least one of a case in which an output attribute not matching an input attribute of the selected service process exists among the output attributes of the upstream service process received by the second reception unit, and a case in which an input attribute not matching an output attribute of the selected service process exists among the input attributes of the downstream service process received by the second reception unit. 
Mihara teaches wherein the control unit causes a notification to be issued in at least one of a case in which an output attribute not matching an input attribute of the selected service process exists among the output attributes of the upstream service process received by the second reception unit, and a case in which an input attribute not matching an output attribute of the selected service process exists among the input attributes of the downstream service process received by the second reception unit. ([Paragraph 122], The status of the processing unit is, for example, "completion" or "error". The "completion" indicates that the execution of the processing unit is normally completed. The "error" indicates that the execution of the processing unit abnormally ends. In a case where the processing part 13 corresponding to the processing unit i is the rule processing part 13c (said differently, 

As per claim 6, rejection of claim 5 is incorporated:
However, Yagi does not explicitly disclose wherein the control unit executes at least one of a process causing an output attribute matching an input attribute of the selected service process and an output attribute not matching an input attribute of the selected service process from among the output attributes of the upstream service process received by the second reception unit to be displayed distinguished from each other, and a process causing an input attribute matching an output attribute of the selected service process and an input attribute not matching an output attribute of the selected service process from among the input attributes of the downstream service process received by the second reception unit to be displayed distinguished from each other.
Mihara teaches wherein the control unit executes at least one of a process causing an output attribute matching an input attribute of the selected service process and an output attribute not matching an input attribute of the selected service process from among the output attributes of the upstream service process received by the second reception unit to be displayed distinguished from each other, and a process causing an input attribute matching an output attribute of the selected service process and an input attribute not matching an output attribute of the selected service process from among the input attributes of the downstream service process received by the second reception unit to be displayed distinguished from each other. ([Paragraph 122], The status of the processing unit is, for example, "completion" or "error". The "completion" indicates that the execution of the processing unit is normally completed. The "error" indicates that the execution of the processing unit abnormally ends. In a case where the processing part 13 corresponding to the processing unit i is the rule processing part 13c (said differently, the processing unit i is the rule process), an action list ID identifying the action definition, which is included in the rule definition selected by the rule process, is included in a response whose status indicates the "completion". In a case where no rule definition is selected, a value (hereinafter, referred to as a "default") indicating that there does not exist a corresponding rule is included in the response instead of the inclusion of the action list ID. A detailed rule process is described later. Referring to FIG. 9, a process performed in a case where the status includes "error" is omitted. In this case, for example, the execution of the target flow job is stopped.)

As per claim 7, rejection of claim 1 is incorporated:
Yagi teaches wherein in a case in which any service process from among the selected service process received by the first reception unit, the upstream service processes extracted by the extraction unit, and the downstream service processes extracted by the extraction unit is indicated, the control unit causes at least one of an input attribute, an output attribute, and an explanation of the indicated service process to be displayed on the display. ([Paragraph 20], FIG. 6 is schematic diagram of an example of a screen for generating new flow definition data from an operation panel by a user of the digital multifunction product…  [Paragraph 60], As shown in FIG. 6, a list of respective processing buttons of the intermediate process and the output process is displayed in an area on the left on the generation screen of the flow definition data. The user of the MFP 100 selects the button of the process desired to establish a flow from the list, in order of parent.fwdarw.child (branch).fwdarw.grandchild, for example, by adding (1), (2-1), (2-2), (2-1-1), and arranges the selected buttons at desired positions in an area on the right by a drag-and-drop operation. In the generation screen shown in FIG. 6, circle in the area on the right indicates the scanning process, and it is defined that the process is performed according to the order of buttons with arrow.)
Mihara also teaches ([Paragraph 72], The client terminal 20 is a terminal used to make definition information (hereinafter, a "flow definition") related to the process flow of the workflow. For example, the user can make the flow definition through a screen displayed on the client terminal 20. The client terminal 20 may be a data input source for the flow administration server 10 and an output destination (a delivery destination) of an execution result of the workflow executed by the flow administration server 10. The client terminal 20 may be a personal computer (PC), a smartphone, a tablet type terminal, an image forming apparatus 30, or the like. Further, the client terminal 20 may 

As per claim 8, rejection of claim 1 is incorporated:
Yagi teaches wherein the first reception unit receives a first grouping condition for grouping the plurality of service processes, and the control unit causes the display to display the plurality of service processes grouped in accordance with the first grouping condition. ([Fig. 7], [Paragraph 62], In addition to newly generating the flow definition data, an editing process of adding partial correction using the existing flow definition data can be performed. For example, the flow-definition generating/editing unit 110 can easily generate the flow definition data in the XML format by assuming that the flow definition data shown in FIG. 6 is called, and replacing the functions of the intermediate process and the output process therein by the drag-and-drop operation to establish new flow definition data different from the existing flow definition data, and instructing execution thereof.)
Mihara also teaches ([Paragraph 130], The rule ID is identification information for each of the rule definitions. The rule name is a name for each of the rule definitions, which are set by the user. The condition definition ID is identification information of a 

As per claim 9, rejection of claim 1 is incorporated: 
Yagi teaches wherein the second reception unit receives a second grouping condition for grouping at least one of the upstream service processes and the downstream service processes extracted by the extraction unit, and the control unit causes the display to display at least one of the upstream service processes and the downstream service processes extracted by the extraction unit grouped in accordance with the second grouping condition. ([Fig. 7], [Paragraph 62], In addition to newly generating the flow definition data, an editing process of adding partial correction using the existing flow definition data can be performed. For example, the flow-definition generating/editing unit 110 can easily generate the flow definition data in the XML format by assuming that the flow definition data shown in FIG. 6 is called, and replacing the functions of the intermediate process and the output process therein by the drag-and-drop operation to establish new flow definition data different from the existing flow definition data, and instructing execution thereof.)
Mihara also teaches ([Paragraph 130], The rule ID is identification information for each of the rule definitions. The rule name is a name for each of the rule definitions, which are set by the user. The condition definition ID is identification information of a 

As per claim 10, rejection of claim 1 is incorporated:
Yagi teaches further comprising: a process flow registration unit that registers the process flow generated by the generation unit. ([Paragraph 5], A plurality of distribution processing menus matched with various business operations and applications is registered beforehand in the distribution server. A user selects a processing menu suitable for his business operation from an operation panel (operation unit) of the scanner to perform scanning. In a current general distribution management system, a flow adapted for a purpose is selected by a user from the distribution processing menus registered in the distribution server to perform scanning. [Paragraph 32], Details of the MFP 100 are explained next. FIG. 2 is a block diagram of a functional configuration of the MFP 100. The MFP 100 according to the first embodiment includes, as shown in FIG. 2, a scanner application 101, a printer application 102, a control unit 103 as a process -flow calling unit, a process-function obtaining unit, and a usage-authorization determining unit, a remote communication unit as an authorization-data obtaining unit, and a registration-request transmitting unit, a display control unit 105, an input control unit 106, a scanner engine 107, a printer engine 108, server information 109, a flow-definition generating/editing unit 110 as a process -flow generating unit, a 
Mihara also teaches ([Paragraph 131], A correspondence relationship between the condition definition ID and the conditional expression ID is registered in a condition definition table T2 which is stored in the rule definition memory part 16.  [Paragraph 72], The client terminal 20 is a terminal used to make definition information (hereinafter, a "flow definition") related to the process flow of the workflow. For example, the user can make the flow definition through a screen displayed on the client terminal 20. The client terminal 20 may be a data input source for the flow administration server 10 and an output destination (a delivery destination) of an execution result of the workflow executed by the flow administration server 10.  [Paragraph 82], The flow definition memory part 15 stores the flow definition data. The flow definition data are data in which a flow definition is recorded. Within this embodiment, one of the flow definition data corresponds to one workflow. Therefore, the flow definition data is made for each of the workflows having mutually different procedures.)

As per claim 11, rejection of claim 10 is incorporated:
Yagi teaches further comprising: a process flow editing unit that edits the process flow registered by the process flow registration unit. ([Paragraph 5], A plurality of distribution processing menus matched with various business operations and applications is registered beforehand in the distribution server. A user selects a processing menu suitable for his business operation from an operation panel (operation unit) of the scanner to perform scanning. In a current general distribution management 
Mihara also teaches ([Paragraph 131], A correspondence relationship between the condition definition ID and the conditional expression ID is registered in a condition definition table T2 which is stored in the rule definition memory part 16.  [Paragraph 72], The client terminal 20 is a terminal used to make definition information (hereinafter, a "flow definition") related to the process flow of the workflow. For example, the user can make the flow definition through a screen displayed on the client terminal 20. The client terminal 20 may be a data input source for the flow administration server 10 and an output destination (a delivery destination) of an execution result of the workflow executed by the flow administration server 10.  [Paragraph 82], The flow definition memory part 15 stores the flow definition data. The flow definition data are data in which a flow definition is recorded. Within this embodiment, one of the flow definition data 

As per claim 12, rejection of claim 11 is incorporated:
Yagi teaches wherein in a case in which a service process included in the process flow is edited by the process flow editing unit, the extraction unit re-extracts at least one of an upstream service process and a downstream service process corresponding to the service process edited by the process flow editing unit. ([Paragraph 5], A plurality of distribution processing menus matched with various business operations and applications is registered beforehand in the distribution server. A user selects a processing menu suitable for his business operation from an operation panel (operation unit) of the scanner to perform scanning. In a current general distribution management system, a flow adapted for a purpose is selected by a user from the distribution processing menus registered in the distribution server to perform scanning. [Paragraph 32], Details of the MFP 100 are explained next. FIG. 2 is a block diagram of a functional configuration of the MFP 100. The MFP 100 according to the first embodiment includes, as shown in FIG. 2, a scanner application 101, a printer 
Mihara also teaches ([Paragraph 131], A correspondence relationship between the condition definition ID and the conditional expression ID is registered in a condition definition table T2 which is stored in the rule definition memory part 16.  [Paragraph 72], The client terminal 20 is a terminal used to make definition information (hereinafter, a 

As per claim 13, rejection of claim 1 is incorporated:
Yagi teaches further comprising: a service process registration unit that registers a new service process. ([Paragraph 5], A plurality of distribution processing menus matched with various business operations and applications is registered beforehand in the distribution server. A user selects a processing menu suitable for his business operation from an operation panel (operation unit) of the scanner to perform scanning. In a current general distribution management system, a flow adapted for a 
Mihara teaches ([Paragraph 4], In one type of a system, a predefined workflow can be performed for image data obtained by scanning a document using an image forming apparatus. In this system, the workflow is defined so that data flow in a mode corresponding to a business flow of a user.)

As per claim 14, rejection of claim 13 is incorporated:
Yagi teaches further comprising: a service process editing unit that edits the service process registered by the service process registration unit. ([Paragraph 5], A plurality of distribution processing menus matched with various business operations and applications is registered beforehand in the distribution server. A user selects a processing menu suitable for his business operation from an operation panel (operation unit) of the scanner to perform scanning. In a current general distribution management system, a flow adapted for a purpose is selected by a user from the distribution processing menus registered in the distribution server to perform scanning. [Paragraph 32], Details of the MFP 100 are explained next. FIG. 2 is a block diagram of a functional configuration of the MFP 100. The MFP 100 according to the first embodiment includes, as shown in FIG. 2, a scanner application 101, a printer application 102, a control unit 103 as a process -flow calling unit, a process-function obtaining unit, and a usage-authorization determining unit, a remote communication unit as an authorization-data obtaining unit, and a registration-request transmitting unit, a display control unit 105, an input control unit 106, a scanner engine 107, a printer 
Mihara teaches ([Paragraph 4], In one type of a system, a predefined workflow can be performed for image data obtained by scanning a document using an image forming apparatus. In this system, the workflow is defined so that data flow in a mode corresponding to a business flow of a user.)

As per claim 15, this is a non-transitory computer readable medium claim corresponding to the device claim 1.  Therefore, rejected based on similar rationale.

As per claim 16, this is a device claim corresponding to the device claim 1.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONG U KIM/Primary Examiner, Art Unit 2196